Title: General Orders, 7 April 1800
From: Hamilton, Alexander,North, William
To: 


New York April 7th 1800
Returns are immediately to be made to the Deputy Quarter Master General or persons acting as such for all arms and accoutrements wanting, and Camp Equipage & Utensils necessary to enable the twelve additional Regiments of Infantry and the two Battalions of Artillery commanded by Majors Tousard and Hoops, to take the field.

The Regimental and Brigade Returns will be signed by the Quarter Masters or Officers doing that duty, and countersigned by the Commanding Officers respectively.

Wm NorthAdj Genl.
